Citation Nr: 1226458	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Regional Office (RO). By rating action dated in November 2002, the RO in pertinent part denied the Veteran's claims of service connection for a left foot disability, right knee disability, and hemorrhoids.  Based on the receipt of additional evidence, the RO, by a rating decision dated in August 2004, granted service connection for hemorrhoids, assigning an initial rating of 10 percent.  The Veteran continued to disagree with the denials of service connection and with the initial rating assigned for hemorrhoids. 

In January 2006, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file. 

In a May 2006 decision, the Board denied, among other things, service connection for left foot and right knee disabilities and an initial rating in excess of 10 percent for hemorrhoids.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2008 memorandum decision, the Court vacated and remanded the May 2006 Board decision as to these issues. 

The Board issued another decision in July 2009 further denying the service connection claims and remanding the higher initial rating claim to the RO for further development.  The Veteran once again appealed the service connection issues to the Court.  In a July 2010 Order, the Court endorsed a June 2010 joint motion for remand and remanded the appeal for compliance with the instructions in the joint motion.  As to the issue of a higher initial rating for hemorrhoids, it had not yet returned to the Board for appellate review. 

In November 2010, the Board denied the service connection claims for left foot and right knee disabilities.  The hemorrhoid claim has since returned to the Board for further appellate consideration.  
FINDING OF FACT

The Veteran's recurrent hemorrhoids are not productive of persistent bleeding with secondary anemia, or fissures. 


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.114, Diagnostic Code 7336 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The Veteran's increased rating claim for hemorrhoids arises from his disagreement following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's claims file contains his service treatment records, post-service private and VA medical records, and the reports of VA examinations.  The Veteran has been afforded a personal hearing and has been medically evaluated in conjunction with this claim on appeal.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Background

The record reflects that external hemorrhoids were noted on the Veteran's separation examination dated in March 1973.  Service connection for internal and external hemorrhoids was granted by the RO in an August 2004 rating decision.  

The VA examination conducted in July 2004 demonstrated that moderate external and internal hemorrhoids were present.  A few small skin tags were also noted.  Mild bleeding was reported.  On examination, there was no evidence of signs of anemia or fissures.  Following the examination, the examiner stated that the Veteran had mild to moderate hemorrhoids, and that while mildly active, they were generally under control with topical treatment. 

The Veteran underwent a colonoscopy in 2008 for a work-up due to gastrointestinal (GI) bleeding.  The procedure showed a diminutive descending colon polyp (mixed hyperplastic and adenomatous polyp); sigmoid diverticulosis; a small non-bleeding internal hemorrhoid; and a prior hemorrhoidectomy scar. 

In October 2009, the Veteran underwent an additional VA examination to determine the nature and severity of his hemorrhoids.  Examination revealed external hemorrhoids.  There was no bleeding.  The Veteran had light stool on his peri-rectal area and his underwear was slightly stained.  Digital examination showed extremely tight and strong sphincter tone.  Internal hemorrhoids and a rectal mass were not palpated.  Brown stool on the gloved finger was guaiac negative.  The examiner noted that the Veteran's skin was warm and dry, and had good color and turgor.  There were no obvious signs of anemia.  A complete blood count (CBC) was within normal limits.  Diagnoses were hemorrhoid with strong sphincter tone with mild anemia, probably related to low B-12; gastritis per esophagogastroduodenoscopy (EGD); and hematochezia, etiology undetermined.  The examiner indicated that the Veteran was noted to have mild gastritis on EGD in April 2009 which could be mild anemia; however, as noted, he did not have access to the 2008 colonoscopy report and results.  

The RO transferred the case for an addendum.  A December 2011 VA examiner had an opportunity to review the entire record and ultimately opined that the Veteran's service-connected hemorrhoids are less likely than not the direct and proximate cause of his anemia.  The examiner opined that his gastritis, low B-12 and total radical retropubic prostatectomy with bilateral pelvic lymph node dissection on December 2007 for clinical stage T1c Gleason 4 +4 adenocarcinoma of the prostate is at least likely as not the cause of his anemia.   

III.  Claim for a Higher Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In addition, if the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In this case, the Veteran is currently in receipt of an initial 10 percent rating for hemorrhoids under Diagnostic Code 7336, which contemplates external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.  A higher 20 percent rating is warranted when there is persistent bleeding and with secondary anemia or when there are hemorrhoids with fissures.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336 (2011).  A 30 percent rating may be assigned under Diagnostic Code 7334 when there is evidence of persistent or frequently recurring rectal prolapse. 

IV.  Analysis

The Veteran seeks an initial rating in excess of 10 percent for his service-connected hemorrhoids.  In February 2012 written argument, he asserted that he suffers from persistent bleeding and that the December 2011 examiner failed to attribute his anemia to any other cause.  

Nonetheless, having reviewed the entire record, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's hemorrhoids.  Significantly, hemorrhoids with persistent bleeding and with secondary anemia, or hemorrhoids with fissures, have not been objectively demonstrated to support the criteria for a higher rating.  

There is no evidence of persistent bleeding in the medical records.  In this regard, there was no evidence of bleeding on VA examinations in July 2004 and October 2009.  Moreover, the results of the 2008 colonoscopy were within normal limits in that no bleeding site was found, as noted by the 2011 VA examiner.  

Additionally there is no evidence of persistent bleeding with secondary anemia.  As indicated, the Veteran's case was transferred for an opinion clarifying the cause of the Veteran's anemia.  Significantly, based on the December 2011 examiner's review of the claims file, his clinical interview and examination of the Veteran, and his medical training and expertise, he concluded that the Veteran's anemia is less likely related to his service-connected hemorrhoids.  And despite the Veteran's contentions to the contrary, the December 2011 VA examiner did attribute the Veteran's anemia to another cause - his gastritis, low B-12 and total radical retropubic prostatectomy with bilateral pelvic lymph node dissection, all of which are not service connected.  
  
Finally, the medical evidence of record does not show, nor does the Veteran assert, that he has experienced any fissures with his hemorrhoids.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board acknowledges that the Veteran is competent to testify as to observable symptoms of his hemorrhoids, but finds that his opinion as to the severity of cannot be accepted as competent evidence because such an opinion requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). 

In light of the above, the Board finds that the Veteran does not meet the criteria for an initial rating in excess of 10 percent for hemorrhoids.  Staged ratings are not warranted at any time during this appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's service-connected hemorrhoids.  The Veteran experiences recurrent hemorrhoids, manifestations which are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted. 

ORDER

Entitlement an initial disability rating in excess of 10 percent for hemorrhoids is denied. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


